Citation Nr: 1628588	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-13 698A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches, including migraine headaches and as secondary to service-connected disabilities.    


REPRESENTATION

Veteran represented by:  Karl Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training in the Army National Guard from August 18, 1978 to November 17, 1978.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for migraine headaches.  The Veteran subsequently relocated, and the Columbia, South Carolina RO currently has jurisdiction of the case.  In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the claims file.  

In July 2014, the Board remanded the case to the RO for additional development of two claims, namely, entitlement to service connection for headaches including migraine headaches and as secondary to service-connected disabilities, and entitlement to an effective date earlier than July 16, 2011, for the grant of a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis under 38 C.F.R. § 4.16(b).  The latter appeal arose from an April 2013 rating decision, in which the RO granted TDIU and assigned an effective date of July 16, 2011; the Veteran had initiated an appeal for an earlier effective date.  The RO subsequently issued a statement of the case regarding the TDIU matter in March 2016, but the Veteran did not perfect his appeal to the Board.  Thus, that issue was not certified on appeal to the Board for its consideration.  


FINDING OF FACT

Prior to the promulgation of a decision in the matter, the VA in May 2016 received written notification from the Veteran's authorized representative, expressing the Veteran's intent to withdraw all issues currently on appeal; there is no question of fact or law remaining before the Board in the matter of service connection for headaches, including migraine headaches and as secondary to service-connected disabilities.  


CONCLUSION OF LAW

Regarding the claim of service connection for headaches, including migraine headaches and as secondary to service-connected disabilities, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Although the VCAA applies to the instant claim, discussion of the impact of the VCAA is not necessary in light of the expression of the Veteran's intent to withdraw his appeal in the matter. 

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In a written statement received by the VA in May 2016, the Veteran's authorized representative indicated that it was the Veteran's intent to withdraw all issues currently on appeal.  Hence, there is no allegation of error of fact or law for appellate consideration on the claim for service connection for headaches, including migraine headaches and as secondary to service-connected disabilities.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal seeking service connection for headaches, including migraine headaches and as secondary to service-connected disabilities, is dismissed.



		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


